 1

 2

 3

 4
                             IN THE UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6

 7   JOSEPH STONEBURNER,                                  Civil No. 3:20-CV-5610-RAJ
          Plaintiff,
 8
              v.
 9                                                        [proposed] ORDER
     Commissioner of the Social Security
10   Administration,

11            Defendant.

12            After considering the filings of the parties regarding this issue, it is hereby ORDERED
     that attorney fees in the amount of $5,049.05 shall be awarded to Plaintiff pursuant to 28 U.S.C.
13
     § 2412(d) (EAJA), subject to any offset as described in Astrue v. Ratliff, 130 S.Ct. 2521 (2010).
14            If the EAJA fees are not subject to an offset as described in Ratliff, the check for EAJA
15   fees shall be made payable to Dellert Baird Law Offices, PLLC, based upon Plaintiff’s
     assignment of this fee to their attorney. The check for EAJA fees shall be mailed to Dellert
16
     Baird Law Offices, PLLC, 2805 Bridgeport Way W, #23, University Place, WA, 98466.
17            IT IS SO ORDERED.
18            Dated this 24th day of June, 2021.
19

20

21
                                                            A
                                                            The Honorable Richard A. Jones
22                                                          United States District Judge

23

24


     Page 1        PROPOSED ORDER – [3:20-CV-5610-RAJ]
